In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00525-CV
                           ____________________

                           JASON CREEL, Appellant

                                         V.

                  THE WOODLANDS TOWNSHIP, Appellee
_______________________________________________________            ______________

                     On Appeal from the 9th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-08-08704 CV
________________________________________________________             _____________

                                    OPINION

      Jason Creel sued The Woodlands Township for property damage. He alleged

that the defendant failed to remove dead trees from behind his house, and “water

entered the home through the roof[.]” Creel alleged that the defendant “is a special-

purpose district, a unit of government of the State of Texas,” and he acknowledged

that the Texas Tort Claims Act provides a limited waiver of immunity for “tort

claims arising from either premises defects or special defects.” Asserting immunity

from suit as “a special purpose district and a governmental unit of the State of

                                         1
Texas[,]” Woodlands filed a plea to the jurisdiction. The trial court granted the

plea, and dismissed Creel’s claim with prejudice. Creel filed this appeal.

      Creel does not contest the defendant’s status as a governmental unit entitled

to immunity absent a waiver. See generally Cnty. of Cameron v. Brown¸ 80 S.W.3d
549, 554 (Tex. 2002) (discussing immunity and Tort Claims Act); see also Tex.

Civ. Prac. & Rem. Code Ann. §§ 101.021(2), 101.022 (West 2011). Instead, he

argues that section 101.022 waives governmental immunity. Creel asserts a

premises-liability claim for property damage. But property damages are not

recoverable in a premises-liability claim against a governmental unit under

sections 101.021(2) and 101.022. See Tex. Civ. Prac. & Rem. Code § 101.021(2)

(“A governmental unit in the state is liable for: . . . (2) personal injury and death so

caused by a condition or use of tangible personal or real property if the

governmental unit would, were it a private person, be liable to the claimant

according to Texas law.”).

      Creel asserts that he should be allowed to amend his petition before a plea to

the jurisdiction is granted, but he amended his pleading twice, and he continues to

assert property damage in his pleadings and in his brief on appeal. See Rusk State

Hosp. v. Black, 392 S.W.3d 88, 96 (Tex. 2012) (“In some instances, the pleadings

or record may conclusively negate the existence of jurisdiction, in which case the

                                           2
suit should be dismissed.”). Appellant’s two issues are overruled. The trial court’s

judgment is affirmed.

      AFFIRMED.


                                             ______________________________
                                                    DAVID GAULTNEY
                                                         Justice


Submitted on September 30, 2013
Opinion Delivered October 17, 2013

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                         3